 

DESIGNATION AGREEMENT

 

THIS DESIGNATION AGREEMENT (this “Agreement”) is entered into as of June 30,
2011, by and among General Red Company, Ltd., a company incorporated under the
laws of the British Virgin Islands (“General Red BVI”), Xingguo General Red
Navel Orange Preservation Company, Ltd., a limited liability company organized
under the laws of the People’s Republic of China (“PRC”) (“Xingguo”) and the
majority shareholder of Xingguo (“Shareholder”), and Sheng Da Holdings Limited,
a company incorporated under the laws of British Virgin Islands (“Sheng Da BVI”,
and with General Red BVI, Xingguo and Shareholders collectively referred to as
the “Parties”)

 

WHEREAS, in connection with a certain Consulting Services Agreement dated as of
November 17, 2008 (the “Consulting Agreement”), General Red BVI entered into the
Proxy Agreement with Xingguo and Shareholder;

 

WHEREAS, General Red BVI, Xingguo, Shareholder and Sheng Da BV1 have entered
into an agreement dated as of even date herewith, whereby General Red BV1 has
transferred the Consulting Agreement and assigned all of its rights and
obligations under Consulting Agreement to Sheng Da BVI;

 

WHEREAS, in connection with the assignment of the Agreement, General Red BVI
desires to assign to Sheng Da BVI all of General Red BVI’s rights under the
Proxy Agreement, including the right to designate the person that the Chairman
and the Shareholders have agreed to entrust their respective voting rights as
shareholders of Xingguo without any limitations, and Sheng Da BVI desires assume
such rights;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:

 

A.                DESIGNATION.

 

(1)               General Red BVI hereby assigns all of its rights and
obligations pursuant to the Proxy Agreement to Sheng Da BVI, including without
limitation, the right to designate the person that the Chairman and the
Shareholders have agreed to entrust their respective voting rights as
shareholders of Xingguo without any limitations, and Xingguo hereby accepts such
assignment.

 

(2)               Xingguo and Shareholder hereby agree General Red BVI assigns
all of its rights and obligations pursuant to the Proxy Agreement to Sheng Da
BVI pursuant to Section 1 of this Agreement.

 

(3)               Xingguo shall cooperate with General Red BVI and take all
actions necessary to replace General Red BVI with Sheng Da BV1.

 





 

 

B.                 GENERAL PROVISIONS.

 

(1)               Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered
personally, sent by overnight courier or mailed by registered or certified mail
(postage prepaid and return receipt requested) to the party to whom the same is
so delivered, sent or mailed at addresses as follows (or at such other address
for a party as shall be specified by like notice):

 

If to General Red BVI:

 

General Red Company, Ltd.

 

Address:SHIRLEY TRUST COMPANY LIMITED, 90 Main Street, P.O. Box 3099, Road,
Town, Tortola, British Virgin Islands.

 

Facsimile:

Attn: Director

 

If to Sheng Da BVI :

 

.Sheng Da Holdings Limited

Address:P.O. Box 957, Offshore Incorporation Centre, Road, Town, Tortola,
British Virgin Islands

 

Facsimile:

Attn: Director

 

(2)               Interpretation. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.

 

(3)               Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.

 

(4)               Miscellaneous. This Agreement (together with all other
documents and instruments referred to herein): (a) constitutes the entire
agreement and supersedes all other prior agreements and undertakings, both
written and oral, among the parties with respect to the subject matter hereof;
(b) except as expressly set forth herein, is not intended to confer upon any
other person any rights or remedies hereunder and (c) shall not be assigned by
operation of law or otherwise, except as may be mutually agreed upon by the
parties hereto.



 

(5)               Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the People’s Republic of
China.

 



2

 

 

(6)               Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement. This Agreement and any documents relating to it may be executed and
transmitted to any other party by facsimile, which facsimile shall be deemed to
be, and utilized in all respects as, an original, wet-inked manually executed
document.

 

(7)               Amendment. This Agreement may be amended, modified or
supplemented only by an instrument in writing executed by General Red BVI and
Sheng Da BVI.

 

(8)               Parties In Interest. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective heirs, legal representatives, successors and assigns
of the parties hereto.

 

(9)               Waiver. No waiver by any party of any default or breach by
another party of any representation, warranty, covenant or condition contained
in this Agreement shall be deemed to be a waiver of any subsequent default or
breach by such party of the same or any other representation, warranty, covenant
or condition. No act, delay, omission or course of dealing on the part of any
party in exercising any right, power or remedy under this Agreement or at law or
in equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.

 

 

[Remainder of page left blank intentionally.]

 

3

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.

 

General Red BVI:

 

General Red Company, Ltd.

 

By: /s/ Xingping Hou

Name: HOU, Xingping

Title: Director

 

 

Sheng Da BV1:

 

Sheng Da Holding Limited

 

By: /s/ Xingping Hou

Name: HOU, Xing ping

Title: Director

 

 

Xingguo:

 

Xingguo General Red Navel Orange Preservation Company, Ltd.

 

By: /s/ Xingping Hou

Name: HOU, Xingping

Title: Executive Director

 

Shareholder:

 

Xingguo General Fruits Development Company, Ltd.

 

By: /s/ Xingping Hou

Name: HOU, Xingping

Title: Executive Director

 



4

